Opinion filed November 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00304-CV
                                                    __________
 
                                   
WT APPRAISAL, INC., Appellant
 
                                                             
V.
 
              BRAD MADRY AND WIFE TABITHA MADRY, Appellees

 
                                   On
Appeal from the 118th District Court
                                                          
Howard County, Texas
                                                      Trial
Court Cause No. 48204
 

 
                                            M
E M O R A N D U M    O P I N I O N
WT
Appraisal, Inc. is the appellant in this appeal.  It has filed an unopposed
motion to dismiss the appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  In the motion, appellant states that it “no
longer wishes to prosecute this particular appeal at this time.”  Therefore, in
accordance with appellant’s request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
November 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.